                     IN THE UNITED STATES DISTRICT COURT
                    FOR THE EASTERN DISTRICT OF TENNESSEE
                               AT CHATTANOOGA

KOLBY DUCKETT, et al.,                     )
                                           )
      Plaintiffs,                          )
                                           )
v.                                         )         No. 1:19–CV–00295
                                           )
CHIEF BRIAN HICKMAN, et al.,               )
                                           )
      Defendants.                          )

                                       ORDER

      This matter is before the Court on the Parties’ Joint Motion to Withdraw Notice of

Nonconsent. [Doc. 20]. The Motion is GRANTED.


      So ordered.

      ENTER:


                                s/J. RONNIE GREER
                                 UNITED STATES DISTRICT JUDGE




Case 1:19-cv-00295-CHS Document 21 Filed 01/30/20 Page 1 of 1 PageID #: 138
